By the Court.
Brady, J.
The general rule of the common law as to real or immovable property is, that the laws of the place where such property is situate govern in respect to the rights of the parties, the modes of transfer, and the solemnities which should accompany them. (Story’s Conflict of Laws, § 424.)
Let us conclude, therefore, says Vattel (Laws of Nations, 493,) that immovable property possessed by a foreign Minister does not change its nature in consequence of the character conferred on its owner, but continues subject to the jurisdictian of the State in which it lies. All contests and law suits concerning that property are to be carried on before the tribunais of the country, and those tribunals may decree its seizure in order to satisfy any legal claim.
If, however, the Ambassador lives in a house of his own, that house is excepted from the rule, as actually serving for his immediate use—excepted, says Vattel, in "whatever may effect the present use which the Ambassador makes of it. (See Novello v. Toogood, 1 Barn. & Cress., 554.)
If the house against which the lien in thiüs case is sought to be enforced was erected by the defendant, for his residence as a Minister Plenipotentiary, then it is exempt from sale, and cannot be sold. Whether it was so erected or not does not appear, and for that reason the order of the Special Term should be reversed. A Minister Plenipotentiary is not exempt from the application, of the lien law as to any house "or building which is not used as a mansion for purposes connected with his representative character, and when exemption is claimed it must appear by proof that he is entitled to a suspension of the rule that the lexrei sitm controls.
Ordered accordingly, with ten dollars costs to abide event of the action.